                             Case 2:20-cv-00010-GW-AS Document 1 Filed 01/02/20 Page 1 of 9 Page ID #:1



                              1 MARTIN E. ROSEN (SBN 108998)
                                mrosen@hinshawlaw.com
                              2 OPHIR JOHNA (SBN 228193)
                                ojohna@hinshawlaw.com
                              3 Hinshaw & Culbertson LLP
                                633 West 5th Street, 47th Floor
                              4 Los Angeles, CA 90071-2043
                                Telephone: 213-680-2800
                              5 Facsimile: 213-614-7399
                              6 Attorneys for Defendant
                                The Northwestern Mutual Life
                              7 Insurance Company
                              8
                                                       UNITED STATES DISTRICT COURT
                              9
                                                     CENTRAL DISTRICT OF CALIFORNIA
                           10
                                   AMIR PIROUZIAN, an individual,          Case No. 2:20-cv-10
                           11
                                              Plaintiff,                   DEFENDANT THE
                           12                                              NORTHWESTERN MUTUAL
                                        vs.                                LIFE INSURANCE COMPANY’S
                           13                                              NOTICE OF REMOVAL
                              CHILDREN SPECIALISTS OF SAN
                           14 DIEGO, a business entity of unknown
                              organization; NORTHWESTERN                   [Filed concurrently with
                           15 MUTUAL INSURANCE COMPANY, a                  Declarations of Emma Sanders, Dan
                              business entity of unknown organization;     Djukic, and Walter Borden]
                           16 and DOES 2 to 100, inclusive,
                           17              Defendants.                     Complaint Filed: March 6, 2019
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                                            NOTICE OF REMOVAL
  Los Angeles, CA 90071-2043
         213-680-2800
                                                                                                 1020915\304875952.v1
                             Case 2:20-cv-00010-GW-AS Document 1 Filed 01/02/20 Page 2 of 9 Page ID #:2



                             1              TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                             2
                             3              PLEASE TAKE NOTICE THAT defendant The Northwestern Mutual Life
                             4     Insurance Company (“Northwestern”), erroneously sued as “Northwestern Mutual
                             5     Insurance Company,” hereby removes to this Court the action commenced by
                             6     Plaintiff Amir Pirouzian (“Plaintiff”) on March 6, 2019 in the Superior Court of the
                             7     State of California, County of Los Angeles, entitled Amir Pirouzian v. Children
                             8     Specialists of San Diego, et al., Case No. 19STCV07795.
                             9
                          10                                                   I.
                          11                         PROCEDURAL HISTORY AND TIMELINESS
                          12
                          13                  1.   Northwestern was served with a summons from the state court and a
                          14       copy of the complaint in this action on May 30, 2019.
                          15                  2.   On June 4, 2019, the state court dismissed the action without prejudice
                          16       due to Plaintiff’s failure to file timely proof of service of the summons and
                          17       complaint. Northwestern was not served with a copy of the state court’s dismissal
                          18       order, and Plaintiff’s counsel never informed Northwestern of that order.
                          19                  3.   On June 28, 2019, unaware of the dismissal of the state court action,
                          20       Northwestern filed a notice of removal (Doc. No. 1), removing the action to this
                          21       Court.
                          22                  4.   On July 15, 2019, after learning of the June 4, 2019 dismissal of the
                          23       state court action, Northwestern filed a Notice of State Court’s Dismissal of Action
                          24       Prior to Removal (Doc. No. 12), advising this Court that it believed the Court should
                          25       dismiss this action without prejudice.
                          26                  5.   On July 19, 2019, this Court remanded the action to the state court on
                          27       the basis that “the removal of a dismissal [sic] case cannot provide this federal court
                          28       with any subject matter jurisdiction.” (Doc. No. 14.)
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                             1
  Los Angeles, CA 90071-2043                                                                            NOTICE OF REMOVAL
         213-680-2800
                                                                                                             1020915\304875952.v1
                             Case 2:20-cv-00010-GW-AS Document 1 Filed 01/02/20 Page 3 of 9 Page ID #:3



                             1                6.   On December 12, 2019, the state court vacated its June 4, 2019
                             2     dismissal and reinstated the state court action.
                             3                7.   Based on the foregoing, this removal is timely. See 28 U.S.C.
                             4     §1446(b). True and correct copies of the complaint, summons, and all other
                             5     documents served in the state court action are attached as Exhibit “A.”
                             6
                             7                                                 II.
                             8                                            JOINDER
                             9
                          10             8.        Upon information and belief, defendant Children Specialists of San
                          11       Diego (“CSSD”) was served with the summons and complaint on or about June 4,
                          12       2019. CSSD expressly consents to this removal. Other than Northwestern and
                          13       CSSD, no other non-fictitious defendants were named in the complaint or served
                          14       with a summons.
                          15
                          16                                                  III.
                          17                              FEDERAL QUESTION JURISDICTION
                          18
                          19             9.        Jurisdiction is proper in this Court pursuant to 28 U.S.C. Sections 1331
                          20       and 1441(b), in that this action arises under the laws of the United States, namely,
                          21       the Employee Retirement Income Security Act, 29 U.S.C. Sections 1001 et seq.
                          22       (“ERISA”), and presents a federal question.
                          23             10.       The complaint alleges that Plaintiff was formerly employed by CSSD
                          24       as a licensed medical doctor. Complaint, ¶ 3. The complaint further alleges that
                          25       Plaintiff was covered by disability insurance issued by Northwestern, that he
                          26       submitted a claim for disability benefits due to mental and emotional disability, and
                          27       that he accordingly received disability benefits from Northwestern.             Id.     The
                          28       complaint alleges that CSSD and Northwestern “wrongfully, mistakenly, or falsely
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                         2
  Los Angeles, CA 90071-2043                                                                            NOTICE OF REMOVAL
         213-680-2800
                                                                                                             1020915\304875952.v1
                             Case 2:20-cv-00010-GW-AS Document 1 Filed 01/02/20 Page 4 of 9 Page ID #:4



                             1     instructed Plaintiff as to how he could receive disability benefits,” and later
                             2     purportedly “changed their position and notified that Plaintiff had received disability
                             3     benefits when he was not qualified to do so.” Id. at ¶ 4. The complaint asserts a
                             4     single cause of action, for declaratory relief, and seeks a judicial declaration
                             5     concerning the “validity of Plaintiff’s disability payments” from Northwestern,
                             6     whether Plaintiff’s “conduct in receiving any of the alleged disability benefits
                             7     constitutes misconduct of any kind,” and the propriety of CSSD’s termination of
                             8     Plaintiff’s employment. Id. at ¶ 6.
                             9           11.   Although the complaint does not specifically identify the disability
                          10       insurance policies in question, Plaintiff was covered and received benefits under five
                          11       such policies: (1) Group Short Term Disability Policy number S652850; (2) Group
                          12       Long Term Disability Insurance Policy number L652850; (3) individual disability
                          13       income policy number D1515438; (4) individual disability income policy number
                          14       D1515452; and (5) individual disability income policy number D1602720. See
                          15       Sanders Decl., Exhs. 1-3; Borden Decl., Exhs. 7-10. The foregoing group policies
                          16       were issued to Plaintiff’s employer, CSSD, and are collectively referred to herein as
                          17       the “Group Policies.” The individual disability policies were issued to Plaintiff and
                          18       are collectively referred to herein as the “Individual Policies.”
                          19             12.    The existence of an “employee welfare benefit plan” under ERISA is
                          20       demonstrated by: (1) a “plan, fund, or program,” (2) “established or maintained” (3)
                          21       by “an employer” (3) for the purpose of providing “benefits in the event of . . .
                          22       disability” (4) to “its participants or their beneficiaries.” See 29 U.S.C. § 1002(1);
                          23       Donovan v. Dillingham, 688 F.2d 1367, 1371 (11th Cir. 1982); Kanne v.
                          24       Connecticut General Life Ins. Co., 867 F.2d 489, 492 (9th Cir. 1988); Pierson v.
                          25       Continental Cas. Co., 2000 WL 1879895 at * 5 (C.D. Cal. 2000). All of these
                          26       criteria are satisfied here and establish that the Group Policies and the Individual
                          27       Policies are subject to ERISA.
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                              3
  Los Angeles, CA 90071-2043                                                                           NOTICE OF REMOVAL
         213-680-2800
                                                                                                            1020915\304875952.v1
                             Case 2:20-cv-00010-GW-AS Document 1 Filed 01/02/20 Page 5 of 9 Page ID #:5



                             1           The Group Policies
                             2           13.    The Group Policies were issued to Plaintiff’s employer, CSSD, which
                             3     is identified as the policyowner. Borden Decl., Exhs. 7-10. The Group Policies
                             4     state that they cover active physician employees (other than seasonal employees) of
                             5     CSSD. Id. The Group Policies further set forth the terms of coverage, how claims
                             6     are processed, and how benefits are to be paid under the Group Policies. Id.
                             7           14.    Thus, the statutory criteria of an ERISA plan are met: CSSD (the
                             8     employer) established and maintained an employee disability plan by purchasing the
                             9     Group Policies from Northwestern to provide disability benefits for its eligible
                          10       employees, including Plaintiff. See 29 U.S.C. § 1002(1); Credit Managers Assn. v.
                          11       Kennesaw Life & Acc. Ins. Co., 809 F.2d 617, 625 (9th Cir. 1987) (“An employer . .
                          12       . can establish an ERISA plan rather easily. Even if an employer does no more than
                          13       arrange for a ‘group-type insurance program,’ [for employees] it can establish an
                          14       ERISA plan….). Accordingly, the Group Policies constitute an “employee welfare
                          15       benefit plan” under ERISA, and Plaintiff’s claim concerning his entitlement to
                          16       disability benefits under that plan thus presents a federal question.
                          17             The Individual Policies
                          18             15.    Because the Group Policies are governed by ERISA, the Court has
                          19       federal question jurisdiction over this action irrespective of whether the Individual
                          20       Policies also are subject to ERISA. See City of Chicago v. International College of
                          21       Surgeons, 522 U.S. 156, 165 (1997); Zuniga v. Blue Cross & Blue Shield of
                          22       Michigan, 52 F.3d 1395, 1399 (6th Cir. 1995); 28 U.S.C. § 1367.
                          23             16.    Although not required to support this removal, the Individual Policies
                          24       are subject to ERISA, as well. The Individuals Policies were issued to Plaintiff.
                          25       Sanders Decl., Exhs. 1-3. However, they were issued in consideration for Plaintiff’s
                          26       employer’s (CSSD’s) agreement to pay 100% of the premiums for those policies.
                          27       Djukic Decl., ¶ 6, Exhs. 4-6. The Individual Policies were issued as part of a
                          28       Multiple Discount Plan, which also included individual policies offered to multiple
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                           4
  Los Angeles, CA 90071-2043                                                                               NOTICE OF REMOVAL
         213-680-2800
                                                                                                               1020915\304875952.v1
                             Case 2:20-cv-00010-GW-AS Document 1 Filed 01/02/20 Page 6 of 9 Page ID #:6



                             1     other CSSD employees. Id. All of the individual policies issued as part of that
                             2     Multiple Discount Plan were assigned the same account number (a Multiple
                             3     Contract Billing number) and their premiums were billed together to CSSD, which
                             4     paid the premiums to Northwestern. Id. In consideration for this arrangement,
                             5     Northwestern provided a discounted premium rate for the individual policies,
                             6     including Plaintiff’s Individual Policies. Id. Furthermore, in connection with its
                             7     participation in the above-described Multiple Discount Plan, CSSD signed an
                             8     “Employee Benefit Plan Statement of Disclosure, Acknowledgment, and Approval,”
                             9     which provided, in part: “This statement is designed to comply with all requirements
                          10       of the Employee Retirement Income Security Act of 1974 (ERISA) for disclosure,
                          11       acknowledgment and approval in connection with the sale of INSURANCE OR
                          12       ANNUITY CONTRACTS to employee benefit plans.” Djukic Decl., Exhs. 4-6.
                          13             17.   The Individual Policies meet the statutory criteria for an ERISA-
                          14       governed employee welfare benefit plan.       Criterion No. 1: “A ‘plan, fund or
                          15       program’ under ERISA implies the existence of intended benefits, intended
                          16       beneficiaries, a source of financing, and a procedure to apply for and collect
                          17       benefits.” Donovan, supra, 688 F.2d at 1372. An ERISA “plan” or “program” can
                          18       consist of multiple insurance policies – including individual insurance policies –
                          19       which, taken as a whole, constitute the “plan” or “program.” See Peterson v.
                          20       American Life & Health Ins. Co., 48 F.3d 404, 407 (9th Cir. 1995) (holding that an
                          21       individual health insurance policy and a group health insurance policy together
                          22       formed an ERISA plan); Pierson, supra, 2000 WL 1879895, at * 5 (“Courts have
                          23       recognized... that employee welfare benefit plans can be funded through the
                          24       purchase of individual policies.”). Here, the intended benefits are the disability
                          25       benefits provided by the Individual Policies (as well as the individual disability
                          26       policies issued to other CSSD employees under the same Multiple Discount Plan).
                          27       The intended beneficiaries are CSSD’s employees, including Plaintiff. The source
                          28       of funding is CSSD, who paid the premiums for the Individual Policies (as well as
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                         5
  Los Angeles, CA 90071-2043                                                                        NOTICE OF REMOVAL
         213-680-2800
                                                                                                         1020915\304875952.v1
                             Case 2:20-cv-00010-GW-AS Document 1 Filed 01/02/20 Page 7 of 9 Page ID #:7



                             1     for the other employees’ policies) directly to Northwestern pursuant to the Multiple
                             2     Discount Plan. Finally, a “procedure to apply for and collect benefits” under a plan
                             3     is evidenced by the terms, provisions and procedures of the Individual Policies
                             4     themselves. Thus, a “plan” or “program” within the meaning of ERISA exists here.
                             5           18.   Criterion No. 2: An employer “establishes or maintains” an ERISA
                             6     employee benefit plan by, among other ways, merely arranging for insurance
                             7     coverage. See 29 U.S.C. § 1002(1); Credit Managers Assn., supra, 809 F.2d at 625
                             8     (an employer can “establish an ERISA plan rather easily …. arranging for a group-
                             9     type insurance program is sufficient”). Here, CSSD “established or maintained” the
                          10       plan or program by, among other things, entering into the Multiple Discount Plan
                          11       and arranging for individual insurance policies that would provide its employees,
                          12       including Plaintiff, with disability insurance coverage, through a combination
                          13       policies, as well as processing the payment of premiums for that coverage.
                          14       Furthermore, the fact that an employer pays for coverage has been deemed to be
                          15       sufficient in and of itself to establish an ERISA plan. Kennesaw Life, supra, 809
                          16       F.2d at 625 (an employer can establish an employee benefit program merely by
                          17       purchasing insurance for its employees). 1 Here, CSSD paid the premiums for the
                          18       Individual Policies (and for the policies issued to its other employees under the
                          19       Multiple Discount Plan). Thus, CSSD “established or maintained” the plan or
                          20       program.
                          21       1
                                     The ERISA statutory scheme contains a “safe harbor” provision, whereby plans
                                   are exempted from ERISA if all of four specific factors are present. 29 U.S.C. §
                          22       2510.3-1(j). The failure to meet even one of the four factors “conclusively
                                   determines” the existence of an ERISA plan. See Pierson, supra, 2000 WL
                          23       1879895 at *9 (citing Stuart v. UNUM Life Ins. Co. of Am., 217 F.3d 1145, 1153
                                   (9th Cir. 2000)); see also Sarraf v. Standard Ins. Co., 102 F.3d 991, 993 (9th Cir.
                          24       1996). One of the four factors is the lack of any monetary contribution by the
                                   employer. 29 U.S.C. § 2510.3-1(j); Pierson, supra, 2000 WL 1879895 at *9. Thus,
                          25       if the employer makes any monetary contribution to the insurance program, the
                                   “safe harbor” provision is inapplicable (regardless of whether the other three “safe
                          26       harbor” factors are met) and this conclusively establishes the existence of an ERISA
                                   plan. See Pierson, supra, 2000 WL 1879895 at *9 (citing Stuart, supra, 217 F.3d at
                          27       1153); Sarraf, supra, 102 F.3d at 993. Accordingly, the CSSD’s payment of the
                                   premiums for the Individual Policies conclusively establishes the existence of an
                          28       ERISA plan.
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                             6
  Los Angeles, CA 90071-2043                                                                        NOTICE OF REMOVAL
         213-680-2800
                                                                                                         1020915\304875952.v1
                             Case 2:20-cv-00010-GW-AS Document 1 Filed 01/02/20 Page 8 of 9 Page ID #:8



                             1              19.   Criteria Nos. 3 and 4: The plan, fund, or program must be established
                             2     or maintained by an “employer or employee organization” (criterion number 3), for
                             3     the purpose of providing . . . benefits in the event of sickness, accident, disability . .
                             4     .” (criterion number 4). “The term “employer” means any person acting directly as
                             5     an employer, or indirectly in the interest of an employer, in relation to an employee
                             6     benefit plan . . . .” 29 U.S.C. § 1002(5). Here, the CSSD was an “employer” that
                             7     provided a benefit program to its employees. And the Individual Policies provided
                             8     disability benefits – a type of benefits expressly governed by ERISA. See 29 U.S.C.
                             9     § 1002(1).
                          10                20.   Criterion No. 5:    CSSD’s employees, including Plaintiff, are all
                          11       “participants” and/or “beneficiaries” in the program or plan within the meaning of
                          12       ERISA. The term “‘participant’ means any employee or former employee of an
                          13       employer, or any member or former member of an employee organization, who is or
                          14       may become eligible to receive a benefit of any type from an employee benefit
                          15       plan.”     29 U.S.C. § 1002(7).    The statute defines “beneficiary” as “a person
                          16       designated by a participant, or by the terms of an employee benefit plan, who is or
                          17       may become entitled to a benefit thereunder.” 29 U.S.C. §1102(8).
                          18                21.   As such, the Individual Policies are part of an employer-sponsored
                          19       “plan, fund or program” within the meaning of ERISA.
                          20                22.   ERISA provides the exclusive federal remedy for the enforcement of
                          21       rights and obligations under ERISA plans.            See 29 U.S.C. § 1132(a)(1)(B).
                          22       ERISA’s preemption clause is liberally and broadly construed. See Egelhoff v.
                          23       Egelhoff, 532 U.S. 141 (2001) (ERISA’s preemptive authority sweeps broadly to
                          24       preclude the application of provisions of state law, statutory or decisional, that
                          25       would undercut the uniform implementation of ERISA’s text or its attendant case
                          26       law); P.M. Group Life Ins. v. Western Growers Assur. Trust, 953 F.2d 543, 545 (9th
                          27       Cir. 1992) (“ERISA contains one of the broadest preemption clauses ever enacted
                          28       by Congress.”).
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                               7
  Los Angeles, CA 90071-2043                                                                             NOTICE OF REMOVAL
         213-680-2800
                                                                                                              1020915\304875952.v1
                             Case 2:20-cv-00010-GW-AS Document 1 Filed 01/02/20 Page 9 of 9 Page ID #:9



                             1           23.     All state law causes of action that “relate to” ERISA plans are
                             2     completely preempted and are properly dismissed.          See Pilot Life Ins. Co. v.
                             3     Dedeaux, 481 U.S. 41, 45-46 (1987). A state law “relates to” an employee benefit
                             4     plan, “in the normal sense of the phrase, if it has a connection with or reference to
                             5     such a plan.” Shaw v. Delta Airlines, Inc., 463 U.S. 85, 97 (1983). Furthermore,
                             6     because Congress used the phrase “relate to” in its broad sense, the Supreme Court
                             7     has “emphasized that the preemption clause is not limited to ‘state laws specifically
                             8     designed to affect employee benefit plans.’” Pilot Life, supra, 481 U.S. at 47-48;
                             9     see also Shaw, supra, 463 U.S. at 98 (preemption clause should not “be interpreted
                          10       to pre-empt only state laws dealing with the subject matters covered by ERISA . . .
                          11       .”). ERISA defines “state laws” broadly to include “all laws, decisions, rules,
                          12       regulations, or other State action having the effect of law, of any State.” 29 U.S.C. §
                          13       1144(c)(1).
                          14             24.     Because the complaint’s sole cause of action seeks a declaration with
                          15       respect to the parties’ respective rights and obligations under the Group Policies and
                          16       the Individual Policies, which are subject to ERISA, this action “relates to” an
                          17       ERISA plan and accordingly is removable on federal question grounds. See, e.g.,
                          18       Crull v. GEM Ins. Co., 58 F.3d 1386, 1390-91 (9th Cir. 1995); McBride v. PLM
                          19       Int’l, Inc., 179 F.3d 737, 744-45 (9th Cir. 1999).
                          20
                                   DATED: January 2, 2020                         HINSHAW & CULBERTSON LLP
                          21
                          22                                               By: /s/ Ophir Johna
                                                                               MARTIN E. ROSEN
                          23                                                   OPHIR JOHNA
                                                                               Attorneys for Defendant
                          24                                                   The Northwestern Mutual Life
                                                                               Insurance Company
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                              8
  Los Angeles, CA 90071-2043                                                                          NOTICE OF REMOVAL
         213-680-2800
                                                                                                            1020915\304875952.v1
